Citation Nr: 0705550	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  04-27 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for atypical chest pain 
on a direct basis and as due to an undiagnosed illness. 

2.  Entitlement to service connection for arthralgia of the 
joints on the left on a direct basis and as due to an 
undiagnosed illness. 

3.  Entitlement to service connection for chronic fatigue 
syndrome on a direct basis and as due to an undiagnosed 
illness. 

4.  Entitlement to service connection for rash of the wrists, 
forearms, and chest on a direct basis and as due to an 
undiagnosed illness. 

5.  Entitlement to service connection for headaches on a 
direct basis and as due to an undiagnosed illness. 

6.  Entitlement to an initial compensable evaluation for 
hemorrhoids.  

7.  Entitlement to an initial compensable evaluation for 
tinea pedis of the left foot. 

8.  Entitlement to a 10 percent evaluation based upon 
multiple noncompensable evaluations.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from April 1980 to August 
1992.  He was awarded a Southwest Asia Service Medal.  He 
served in Southwest Asia from December 1, 1990 to April 25, 
1991.     

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which granted service connection for hemorrhoids rated as 
zero percent disabling from November 5, 2003 and tinea pedis 
of the left foot rated as zero percent disabling from 
November 5, 2003.  The March 2004 rating decision denied 
entitlement to service connection for arthralgia of the left-
sided joints, atypical chest pain, eczema, headaches, and 
chronic fatigue syndrome and denied entitlement to a 10 
percent rating based upon multiple noncompensable 
disabilities.  

The Board notes that an October 1994 rating decision denied 
entitlement to service connection for hemorrhoids, headaches, 
a back disability, a skin disability, a stomach disability, 
bilateral hearing loss, a nervous disability, fatigue, 
dizziness, shortness of breath, and numbness of the left 
body.  The veteran was notified of the decision in October 
1994.  He did not appeal this decision, and it became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  However, subsequent 
to this decision, the veteran's service medical records were 
located and associated with the claims file.  In November 
2003, the veteran filed claims for service connection for a 
skin disability, headaches, and fatigue, in addition to 
original claims for service connection for joint pain, and 
chest pain.  Since the veteran's service medical records were 
located and associated with the claims file after the October 
1994 rating decision, the RO reconsidered the claims for 
service connection for a skin disability, headaches, and 
fatigue in the March 2004 decision.  See 38 C.F.R. 
§ 3.156(c).   

The issues of entitlement to service connection for 
arthralgia of the joints on the left, atypical chest pain, 
eczema, headaches, and chronic fatigue syndrome on a direct 
basis and as due to an undiagnosed illness and entitlement to 
a 10 percent rating based upon multiple noncompensable 
disabilities are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  The service-connected hemorrhoids are principally 
manifested by subjective complaints of occasional bleeding, 
burning and itching three or four times a year, and objective 
findings of external hemorrhoid tags without acute 
thrombosis; there is no objective evidence of large or 
thrombotic irreducible hemorrhoids, with excessive redundant 
tissue or persistent bleeding, secondary anemia or fissures.

2.  The service-connected tinea pedis of the left foot 
involves less than 5 percent of the entire body, or 5 percent 
of an exposed affected area and it requires no more than 
topical therapy during the last 12 month period; it does not 
result in disfigurement or scars, and does not require 
intermittent systemic therapy.




CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in 
excess of zero percent for hemorrhoids have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7336 (2006). 

2.  The criteria for an initial disability evaluation in 
excess of zero percent for tinea pedis of the left foot have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Codes 7800-7817 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).    

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

Regarding the claims of entitlement to higher initial ratings 
for hemorrhoids and tinea pedis of the left foot, the Board 
concludes that the veteran has been afforded appropriate 
notice under the VCAA.  The RO provided a VCAA notice letter 
to the veteran in December 2003, prior to the initial 
adjudication of the claims.  In the December 2003 letter, the 
veteran was advised of what was needed to substantiate a 
claim for service connection.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate the claim for service connection, as well as 
what information and evidence must be provided by the veteran 
and what information and evidence would be obtained by VA.  
He was also told to inform VA of any additional information 
or evidence that VA should have, and was told to submit 
evidence that pertains to the claim to the RO.  The content 
of the letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The Board notes that the claims for higher ratings are 
downstream issues of the original service connection claims 
adjudicated in the March 2004 rating decision.  VA's General 
Counsel has concluded that, if, in response to notice of its 
decision on a claim for which VA has already given the § 
5103(a) notice, VA receives a notice of disagreement that 
raises a new issue, § 7105(d) requires VA to take proper 
action and issue a statement of the case if the disagreement 
is not resolved, but § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGCPREC 8-2003 (Dec. 
22, 2003).  As the veteran was subsequently provided notice 
of the relevant rating criteria in the June 2004 statement of 
the case, the Board finds that there is no prejudice to the 
veteran in proceeding to adjudicate these claims. 

The Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Regarding the claims for higher initial ratings, elements 
(1), (2), and (3) are not at issue.  Regarding element (4) 
(degree of disability), as noted, the veteran was provided 
with notice of the rating criteria in the June 2004 statement 
of the case.  After this notice, the claims were 
readjudicated in February and April 2005.  Regarding element 
(5) (effective date), the veteran was not provided with 
notice of the type of evidence necessary to establish an 
effective date for the disabilities.  However, as the claims 
for increased ratings are denied, the Board finds that any 
question as to the appropriate effective dates to be assigned 
are rendered moot.  

The Board further finds that the duty to assist has also been 
met.  All available service medical records were obtained.  
VA treatment records from the VA medical healthcare system in 
Central Texas dated from September 2003 to November 2003 were 
obtained.  The veteran was afforded a VA examination in 
December 2003 in order to determine the nature and etiology 
of the claimed symptoms.  Private medical records from S&W 
clinic and from the M. Hospital were obtained.  In February 
2005, the veteran was afforded VA examinations to determine 
the nature and severity of the service-connected hemorrhoids 
and tinea pedis of the left foot.  In April 2005, the veteran 
informed the RO that he had no additional evidence to submit.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).




II.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127. 

Under the provisions of Diagnostic Code 7336, hemorrhoids, 
internal or external, a noncompensable evaluation is assigned 
for mild or moderate hemorrhoids.  A 10 percent disability 
rating is warranted for large or thrombotic irreducible 
hemorrhoids, with excessive redundant tissue.  A 20 percent 
disability evaluation is assigned for hemorrhoids with 
persistent bleeding and with secondary anemia, or with 
fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.  

Under Diagnostic Code 7813, dermatophytosis is to be rated as 
disfigurement of the head face, or neck (Diagnostic Code 
7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), or dermatitis (Diagnostic Code 7806).  38 C.F.R. 
§ 4.118, Diagnostic Code 7813.

Scars, other than head, face, or neck, that are deep or that 
cause limited motion are rated under 38 C.F.R. § 4.118, 
Diagnostic Code 7801.  A deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7801, Note 2.  

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion covering an area or 
areas of 144 square inches (929 sq. cm.) or greater are rated 
as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 
7802.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7802, Note 2.  

Diagnostic Code 7803 provides that a 10 percent rating is 
warranted for scars that are superficial and unstable.  
38 C.F.R. § 4.118, Diagnostic Code 7803.  

Scars which are superficial and painful on examination are 
rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7804, Note 1.  Other scars are rated based upon 
limitation of function of affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.

Under Diagnostic Code 7806, dermatitis or eczema, a zero 
percent rating is warranted for less than 5 percent of the 
entire body or less than 5 percent of the exposed areas 
affected, and no more than topical therapy required during 
the past 12 month period.  A 20 percent rating is warranted 
for at least 5 percent, but less than 20 percent of the 
entire body, or at least 5 percent but less than 20 percent 
of the exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period.  A 30 percent rating is 
warranted for 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating is warranted for more than 40 percent of the entire 
body or more than 40 percent of exposed areas, affected, or; 
constant or near- constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.

III.  Analysis

Entitlement to an initial disability evaluation in excess of 
zero percent for hemorrhoids

The RO assigned a zero percent evaluation to the veteran's 
service-connected hemorrhoids under the provisions of 
Diagnostic Code 7336, pertaining to external and internal 
hemorrhoids. 

After a careful review of the evidence of record, and for the 
reasons expressed below, the Board finds that the evidence of 
record does not demonstrate, or more nearly approximate, the 
requisite objective manifestations for the assignment of a 
compensable disability evaluation for the service-connected 
hemorrhoids under Diagnostic Code 7336.

The medical evidence of record establishes that the veteran 
has occasional hemorrhoid symptoms consisting of rectal 
bleeding, burning, and itching three or four times a year for 
a duration of 7 to 10 days.  The December 2003 VA examination 
report indicates that the veteran had one very large 
hemorrhoid skin tag with a diameter of three-quarters of an 
inch without swelling.  The diagnosis was hemorrhoid 
condition, swollen external hemorrhoid.  The February 2005 VA 
examination report indicates that examination revealed 
external hemorrhoid skin tags without acute thrombosis.  The 
diagnosis was hemorrhoids, in remission.  The veteran 
reported that he used Preparation H on the hemorrhoids and 
the symptoms improved.     

The medical evidence of record shows that the veteran has 
occasional external hemorrhoids with occasional symptoms, 
which more closely approximates mild to moderate hemorrhoids.  
There is no medical evidence of large or thrombotic 
irreducible hemorrhoids with excessive redundant tissue 
evidencing frequent recurrences.  Thus, an initial 
compensable disability evaluation is not warranted for the 
hemorrhoids under Diagnostic Code 7336.   

The Board finds that a staged rating is not warranted in this 
case.  The Board has examined the record and finds that a 
zero percent evaluation is warranted for the service-
connected hemorrhoids since November 5, 2003, the date of 
receipt of the claim.  There is no evidence that the service-
connected hemorrhoids have been more than mild or moderate 
any time since November 5, 2003.  It appears from the medical 
evidence that the disability has remained essentially 
constant over the entire period.  Accordingly, a staged 
rating under Fenderson is not warranted. 

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38  C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra- 
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

In the instant case, the RO considered the applicability of § 
3.321 in the supplemental statement of the case.  However, 
the veteran has not reported, and record does not suggest, 
marked interference with employment or frequent periods of 
hospitalization due to the hemorrhoids.  There is no evidence 
that the service-connected hemorrhoids present an unusual or 
exceptional disability picture.  The Board finds that the 
veteran's symptoms are consistent with the criteria in the 
Rating Schedule.  The veteran's symptoms are normal 
manifestations of this disorder and such symptoms are 
contemplated under the rating schedule.  The Board finds that 
the disability picture is not unusual or exceptional and does 
not render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1).  
Therefore, the Board concludes that the question of an 
extraschedular rating has not been raised, and need not be 
addressed.  Shipwash v. Brown, 8 Vet. App. 218 (1995). 

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability evaluation in excess of 
zero percent is not warranted for the service connected 
hemorrhoids under the provisions of Diagnostic Code 7336.  
The preponderance of the evidence is against the veteran's 
claim and the claim is denied. 

Entitlement to an initial disability evaluation in excess of 
zero percent for tinea pedis of the left foot.  

The RO assigned a zero percent evaluation to the veteran's 
service-connected tinea pedis of the left foot under the 
provisions of Diagnostic Codes 7813 and 7806.   

After a careful review of the evidence of record, and for the 
reasons expressed below, the Board finds that the evidence of 
record does not demonstrate, or more nearly approximate, the 
requisite objective manifestations for the assignment of a 
compensable disability evaluation for the service-connected 
tinea pedis of the left foot under Diagnostic Codes 7813 and 
7806.  

The medical evidence shows that the tinea pedis of the left 
foot affects less than 5 percent of the entire body or less 
than 5 percent of the exposed areas.  The December 2005 VA 
examination report indicates that there was no active disease 
present.  The examiner stated that zero percent of the 
exposed body and zero percent of the total body was affected 
by the tinea pedis.  The examiner stated that there were no 
scars or disfigurement due to the tinea pedis.  The diagnosis 
was tinea pedis in remission.  The VA examination report 
indicates that the veteran reported that when the tinea pedis 
was active, it caused fissures and ulcerations between the 
fourth and fifth toes of the left foot.  The veteran 
indicated that when present, the tinea pedis caused localized 
burning and itching of the skin between the toes without 
systemic symptoms.  The veteran indicated that the skin 
disorder improved with the application of antifungal lotion.  
He reported that the tinea pedis was recurrent in the summer.  

There is no competent evidence of record that the tinea pedis 
affected at least 5 percent but less than 20 percent of the 
entire body or exposed areas.  There is no evidence that 
systemic therapy or intermittent systemic therapy is required 
for the duration of less than six weeks during the past 
twelve months.  Thus, an initial compensable disability 
evaluation is not warranted for the tinea pedis of the left 
foot under Diagnostic Codes 7806 and 7813.   

A compensable disability evaluation is not warranted under 
Diagnostic Code 7800, disfigurement of the head, face, or 
neck, because the medical evidence of record shows that the 
tinea pedis does not affect the face.  The December 205 VA 
examination report indicates that the tinea pedis involved 
the left foot and the veteran did not have disfigurement of 
the head, face or neck.

A compensable disability evaluation is not warranted under 
Diagnostic Codes 7801 to 7805, because the medical evidence 
shows that the tinea pedis of the left foot did not cause any 
scars.  See the December 2005 VA examination report.  

The Board finds that a staged rating is not warranted in this 
case.  The Board has examined the record and finds that a 
zero percent evaluation is warranted for the service-
connected tinea pedis of the left foot since November 5, 
2003, the date of receipt of the claim.  There is no evidence 
that the service-connected tinea pedis of the left foot has 
affected more than 5 percent of the entire body or the 
exposed areas affected, or required systemic therapy since 
November 5, 2003.  It appears from the medical evidence that 
the disability has remained essentially constant over the 
entire period.  Accordingly, a staged rating under Fenderson 
is not warranted. 

In the instant case, the RO considered the applicability of § 
3.321 in the supplemental statement of the case.  However, 
the veteran has not reported, and record does not suggest, 
marked interference with employment or frequent periods of 
hospitalization due to the tinea pedis.  There is no evidence 
that the service-connected tinea pedis of the left foot 
presents unusual or exceptional disability picture.  The 
Board finds that the veteran's symptoms are consistent with 
the criteria in the Rating Schedule.  The veteran's symptoms 
are normal manifestations of this disorder and such symptoms 
are contemplated under the rating schedule.  The Board finds 
that the disability picture is not unusual or exceptional and 
does not render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1).  
Therefore, the Board concludes that the question of an 
extraschedular rating has not been raised, and need not be 
addressed.  Shipwash v. Brown, 8 Vet. App. 218 (1995). 

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability evaluation in excess of 
zero percent is not warranted for the service connected tinea 
pedis of the left foot under the provisions of Diagnostic 
Codes 7806 and 7813.  The preponderance of the evidence is 
against the veteran's claim and the claim is denied. 


ORDER

Entitlement to an initial disability evaluation in excess of 
zero percent is not warranted for the service connected tinea 
pedis of the left foot and the appeal is denied.

Entitlement to an initial disability evaluation in excess of 
zero percent for hemorrhoids is not warranted and the appeal 
is denied.  




REMAND

Review of the record shows that the veteran served in 
Southwest Asia from December 12, 1990 to April 25, 1991, and 
he can be considered to be a Persian Gulf veteran pursuant to 
38 C.F.R. § 3.317(d).  In his November 2003 application for 
compensation, the veteran indicated that he was exposed to 
environmental hazards in the Gulf War.  The Board finds that 
the veteran has raised the argument that he is entitled to 
service connection for chest pain, arthralgia, chronic 
fatigue syndrome, a skin rash of the wrists, forearms and 
chest, and headaches as due to an undiagnosed illness.  
However, a review of the record shows that these claims have 
not been adjudicated or developed with consideration given to 
that theory of entitlement.

For example, the Board observes that that the December 2003 
VCAA letter did not notify the veteran of what information or 
evidence was necessary to substantiate the claim for service 
connection for a chronic disability due to an undiagnosed 
illness.  Thus, these claims must be remanded so that the 
veteran can be advised of the type of evidence needed to 
substantiate claims of service connection for a chronic 
disability due to an undiagnosed illness.  

Pursuant to the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the notice should also 
inform the veteran as to the type of evidence needed to 
establish an increased disability rating and an effective 
date.  

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  Although the veteran underwent VA examinations 
in December 2003, the Board finds that an additional medical 
examination is warranted in order to clarify whether the 
symptoms of chest pain, arthralgia, chronic fatigue syndrome, 
rash of the wrists, forearms, and chest, and headaches can be 
attributed to a known diagnosis or whether these symptoms are 
due to an undiagnosed illness.  

Once the aforementioned development has been completed, the 
veteran's claims for service connection must be readjudicated 
on both a direct basis and as secondary to undiagnosed 
illness.

Accordingly, the case is REMANDED for the following actions:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
the appropriate notice of the evidence 
needed to substantiate the claim for 
service connection for certain 
disabilities associated with Gulf war 
service pursuant to M21-1MR, Part IV, 
Subpart ii, section 1 E.  The additional 
notice should also include an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Any additional evidence 
pertinent to the veteran's claim received 
by the RO should be associated with the 
claims folder. 

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of the chest pain, arthralgia of 
the left side joints, chronic fatigue 
syndrome, rash on the wrists, forearms, 
and chest, and headaches.  The claims 
folder, including all information 
received pursuant to the above requests, 
must be made available to the examiner 
for review in connection with the 
examination.  

The examiner should review the veteran's 
medical history and conduct all necessary 
special studies or tests.  The following 
items should be addressed:

(a).  Elicit from the veteran details 
about the onset, frequency, duration, and 
severity of all complaints relating to 
the chest pain, arthralgia of the left 
side joints, chronic fatigue syndrome, 
rash on the wrists, forearms, and chest, 
and headaches, and indicate what 
precipitates and what relieves them.

(b).  Indicate whether there are any 
objective medical indications that the 
veteran is suffering from chest pain, 
arthralgia of the left side joints, 
chronic fatigue syndrome, rash on the 
wrists, forearms, and chest, and 
headaches.

(c).  State whether the veteran's chest 
pain, arthralgia of the left side joints, 
chronic fatigue syndrome, rash on the 
wrists, forearms, and chest, and 
headaches are attributable to a diagnosed 
or undiagnosed illness.  If the examiner 
can not identify a disease or disability 
which cause these symptoms, the examiner 
should so state.

(d).  If the veteran's chest pain, 
arthralgia of the left side joints, 
chronic fatigue syndrome, rash on the 
wrists, forearms, and chest, and 
headaches are attributable to a diagnosed 
illness, is it at least as likely as not 
(i.e., at least a 50 percent probability) 
that this illness had its onset in either 
period of active duty or is otherwise 
related to incident(s) in service?

The examiner should provide a rationale 
for all conclusions.

3.  If the examination report is 
inadequate for any reason or if all 
questions are not answered specifically 
and completely, return it to the 
examining physician for revision.

4.  Then the RO/AMC should readjudicate 
service connection for chest pain, 
arthralgia of the left side joints, 
chronic fatigue syndrome, rash on the 
wrists, forearms, and chest, and 
headaches on a direct basis and as due to 
an undiagnosed illness, and entitlement 
to a 10 percent evaluation based upon 
multiple noncompensable evaluations.  If 
all the desired benefits are not granted, 
a supplemental statement of the case 
should be furnished to the veteran and 
his representative.  The case should then 
be returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


